Title: From George Washington to Charles Thomson, 29 May 1781
From: Washington, George
To: Thomson, Charles


                        

                            SirHead Quarters New Windsor May 29th 1781
                        
                        Upon my return from Weathersfield, I found your favor of the 10th instant. There never has been any regular
                            establishments of the department of Geographer to the Army; but the pay that has been heretofore, and is now allowed to
                            the principal in this quarter is four Dollars pr day, and four Rations—with an allowance of incidental Charges, such as
                            travelling from place to place—and for provisions for himself and Party when out of reach of the Magazines of the Army—The Assistants have had two Dollars pr day—The Chain Bearers have been drawn from the Army occasionally, and are allowed
                            half a dollar extra pr day while upon service.
                        I hope attention has been paid to the other Resolves contained in yours. I have the honor to be Sir Your Most
                            Obedt Servt
                        
                            Go: Washington

                        
                    